Title: Accounts with Isaac Norris, 15 September 1758
From: Franklin, Benjamin
To: Norris, Isaac


During Franklin’s first English residence he carried out numerous financial transactions for Isaac Norris. At his friend’s request he bought and sent to Philadelphia a telescope, several books and pamphlets, medicines, and a surprising number of decanters and other forms of glassware; he advanced money to other people on Norris’ orders; and, above all, he invested substantial sums in England for the speaker’s account. For all these services Norris sent to England a series of bills of exchange and also received credit for interest on the investments.
Among the papers of the two men are records of these transactions. A document in Franklin’s hand in the American Philosophical Society Library is headed “Isaac Norris Esqr in Account with B. Franklin,” in which he recorded in debtor and creditor columns his expenditures and receipts from Jan. 3, 1759, to Feb. 16, 1762. Norris’ manuscript account book, 1735–65, in the Library Company of Philadelphia, contains on facing pages an identical series of entries, but terminating July 5, 1761. On another page are entered records of three shipments of goods Franklin sent to Norris. The last two record, though in fuller detail, transactions included in the general account; the first, dated Sept. 15, 1758, shows the shipment of a 24-foot refracting telescope, which cost with its packing case £17 7s. 6d. With three possible exceptions, every transaction recorded in the documents here described is also entered, sometimes with considerably more detail, in Franklin’s “Account of Expences”; see above, VII, 164–5.
Nine of the entries relate to investments Franklin made for Norris in stocks and annuities, either purchased from others or transferred from his own holdings. Their total face value was £5350, but there were discounts for advance payment of installments on the subscriptions and others resulting from market fluctuations, so he paid only £4324 14s. 2½d., including broker’s commissions. Interest at 3 percent totaled £345 7s. 6d. during the period of these accounts.
These accounts are not printed in full here, but as transactions are mentioned in later correspondence, reference will be made to this summary.
